Citation Nr: 1714423	
Decision Date: 05/02/17    Archive Date: 05/11/17

DOCKET NO.  08-07 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a disability rating in excess of 40 percent for traumatic arthritis of the left shoulder, status post left shoulder repair, with limitation of motion (traumatic arthritis of the left shoulder) on an extraschedular basis.

3.  Entitlement to a total disability rating, based on individual unemployability, due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

F. Yankey Counsel


INTRODUCTION

The Veteran served on active duty from June 1952 to January 1956.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the North Little Rock, Arkansas, Regional Office (RO) of the Department of Veterans Affairs (VA).

In a June 2010 decision, the Board granted an increased schedular rating of 40 percent for the Veteran's traumatic arthritis of the left shoulder, and denied entitlement to a rating in excess of 40 percent, to include on an extraschedular basis.  The appellant appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court). 

In a February 2008 rating decision, the RO granted service connection for hypoesthesia of the left upper extremity.  The Veteran submitted a timely notice of disagreement (NOD) with the service connection effective date assigned for hypoesthesia of the left upper extremity, and the RO issued a statement of the case (SOC) in September 2012.  The Veteran filed a VA Form 9, substantive appeal on May 23, 2014, which was after the filing deadline for perfecting the appeal had passed.  See 38 C.F.R. § 20.302.  Therefore, the February 2008 rating decision became final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105(b); see also 38 C.F.R. §§ 3.104, 3.156(a), 20.302, 20.1103.  As such, the issue of entitlement to an effective date earlier than February 2, 2007 for the grant of service connection for hypoesthesia of the left upper extremity is not currently on appeal before the Board.

In an August 2011 Memorandum Decision, the Court vacated the Board's decision with respect to the issue of entitlement to an increased rating for traumatic arthritis of the left shoulder on an extraschedular basis, and remanded the case to the Board for action consistent with the Memorandum Decision.  The case has now been returned to the Board for further appellate action

In December 2014, the Board remanded the issues of entitlement to an initial disability rating in excess of 30 percent for PTSD and entitlement to a TDIU.  The case has been returned to the Board for further appellate action.

A review of the Virtual VA and Veterans Benefits Management System paperless claims processing systems was conducted.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to an increased rating for traumatic arthritis of the left shoulder on an extraschedular basis, and entitlement to a TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if additional action is required on his part.


FINDINGS OF FACT

1.  For the period prior to September 2, 2008, the Veteran's PTSD was manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.

2.  For the period beginning September 2, 2008 and ending January 19, 2016, the Veteran's PTSD was manifested by occupational and social impairment with reduced reliability and productivity.

3.  For the period beginning January 20, 2016, the Veteran's PTSD has been manifested by occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.


CONCLUSIONS OF LAW

1.  For the period prior to September 2, 2008, the criteria for an initial rating in excess of 30 percent for PTSD, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2016).

2.  For the period beginning September 2, 2008 and ending January 19, 2016, the criteria for an initial 50 percent rating, but no higher, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2016).

3.  For the period beginning January 20, 2016, the criteria for an initial 70 percent rating, but no higher, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 
38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015). 

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  In this case, the Veteran has indicated no such records and all pertinent records have been obtained.

Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2016).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).

Each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.2 (2016).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2016).

In both initial rating claims and normal increased rating claims, the Board must discuss whether any "staged ratings" are warranted, and if not, why not.  
Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Under Diagnostic Code 9411, a 30 percent rating is warranted for PTSD if there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 50 percent rating is warranted if there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a  worklike setting); inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Codes 9411. 

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) score is based on a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32). 

A score ranging from 31 to 40 is appropriate where there is "Some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work."  Id.   

A score of 41 to 50 is indicated where there are "Serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job)."  Id.   

A score of 51 to 60 is appropriate where there are, "Moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers)."  Id.   

A score of 61 to 70 is indicated when there are, "Some mild symptoms (e.g., depressed mood and mild insomnia OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships."  Id.   

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific evaluation.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  On the other hand, if the evidence shows that the veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Id.  The United States Court of Appeals for the Federal Circuit has embraced the Mauerhan Court's interpretation of the criteria for rating psychiatric disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).

Analysis

VA outpatient treatment records show that in February 2006, the Veteran reported sleep disturbance with dreams of being chased.  He denied specific symptoms of intrusive thoughts, avoiding crowds, worrying about combat experiences, having
trouble with anger, depression, anxiety or panic attacks.  He was married at that time and reported that he occasionally played golf or billiards.  The examiner found the Veteran's mood to be euthymic and his affect to be broad.  A GAF score of 55 was assigned.

In December 2006, he was treated for continued sleep problems with periodic nightmares.  He also reported periodic episodes of anxiety.  He continued to be social, in that he reported going out to play pool, and his mood was described as "pretty good," and his affect was found to be non-anxious.  The examiner noted that the Veteran had chronic, mild insomnia and assigned a GAF score of 60.

A February 2007 statement from the Veteran's fiancé indicated that she observed the Veteran experiencing severe sleep disturbance.  She explained that the Veteran was having nightmares and sleep disturbance that caused him to physically act out in his sleep and prevented him from being able to share a bed with his partner.

A private physician, Dr. J.M., conducted a psychological evaluation of the Veteran on September 2, 2008.  He found that the Veteran had ongoing disordered sleep, with thrashing and screaming in his sleep from disturbing dreams.  He also noted that the Veteran was chronically irritable, intolerant, and unable to adapt or adjust to the needs of others.  He indicated that the Veteran had a constant fear of dying and a
chronic sense of danger.  He also noted the Veteran's reports of intense anxiety, feelings of guilt, and feeling anxious in crowds.  He noted that the Veteran experienced chronic anxiety, generalized distress and bad dreams.  He concluded that the Veteran's symptoms interfered with past occupational functioning, social and intimate personal relationships and his capacity to engage in adaptive social interactions.

Social Security Administration (SSA) records include a December 2008 report from Dr. J.M., which indicates that the Veteran suffered from chronic anxiety and generalized distress and that he had not been able to relate socially in a stable and satisfying manner.  As such, the Veteran's ability to follow work rules, use judgment, interact with supervisors, function independently and understand, remember and carry out simple job instructions was just fair, and his ability to relate to co-workers, deal with the public, deal with work stresses, maintain attention/concentration, understand, remember and carry out complex job instructions, and understand, remember and carry out detailed, but not complex job instructions was poor or nonexistent.  Dr. J.M. also found that due to his chronic anxiety, generalized distress and poor social function, the Veteran's ability to behave in an emotionally stable manner was just fair, and his ability to relate predictably in social situations and demonstrate reliability was poor or nonexistent.  He concluded that the Veteran was not able to consistently focus his attention or stay on task, and that the Veteran's thinking was often confused.

VAMC treatment records from December of 2008 and January and April of 2009 show that the Veteran continued to have trouble with sleep, reporting nightmares.  He also reported being slightly anxious.  GAF score was noted to be stable at 45.  In July and October of 2009, he continued to report sleep problems, and was noted to be slightly anxious and to be taking medication for anxiety.  June 2010 records indicate a positive response both to his medications and to his treatment program.  The examiner noted that the Veteran was obviously less anxious and generally euthymic.  He continued to report chronically disturbed sleep, but there was no evidence of impairment of thought processes or delusions, hallucinations, suicidal ideation or homicidal ideation.  A GAF score of 55 was assigned.  He continued to complain of sleep impairment and anxiety in public from July 2010 to September 2010.  During therapy in July 2010, the Veteran reported experiencing his first panic attack in about 10 months.  In November 2010, he reported increased anxiety, nightmares and panic attacks.

On VA examination in November 2010, the Veteran reported that over the years, he had experienced 20 to 30 anxiety attacks that were severe enough that he called 911 or went to the hospital.  He also complained of continued significant sleep disturbance.  With regard to social functioning, he reported having a long-term relationship and that he still occasionally played pool with friends.  Mood was noted to be generally euthymic and affect was appropriate.  There was no evidence of impairment of thought processes, and insight and judgment were noted to be fair.  There was no evidence of delusion, hallucination, suicidal ideation or homicidal ideation.  The examiner characterized the Veteran's symptoms as mild to moderate, and noted that they included avoidance of crowds and heightened anxiety.  However, the examiner opined that they did not preclude employment or significantly impact social functioning.  A GAF score of 55 was continued.  

VA treatment records show that in November and December of 2010, the Veteran was participating in outpatient therapy for his PTSD.  At that time, he reported increased anxiety with return of panic attacks and increased sleep disturbance.  In December 2010, his doctor indicated that the increase in symptoms was fairly common with the type of treatment that he was undergoing and an adjustment to his medication was made.  By the next therapy appointment later in December 2010, he reported improvement of symptoms.  Still later in December 2010, the Veteran reported that he felt better, and his affect was noted to be generally euthymic.  There was no evidence of impairment of thought processes.  GAF was noted to be stable at 55.  The Veteran continued to participate in outpatient therapy through March of 2011.

During VA treatment in February 2011, the Veteran reported considerable improvement in PTSD symptoms, including improvement in sleep, increased energy, increased social engagement, decreased nightmares and decreased anxiety.  In November 2012, he reported that he was sleeping better, and his mood was reported as stable on his current medications.  He also reported that his anxiety did increase panic symptoms at times, but he learned more skills in class to know how to reduce them, usually without medication.  On mental status examination, his mood was neutral and his affect was generally euthymic.  He was assigned a GAF of 55.

SSA records include a January 20, 2016 report from Dr. J.M., which indicates that because the Veteran continued to experience chronic anxiety, fatigue from sleep disturbance and intrusive memories of his military experiences, he had mild impairment in his ability to understand and remember simple instructions, moderate impairment in his ability to carry out simple instructions and the ability to make judgements on simple work-related decisions, and marked impairment in his ability to carry out complex instructions and make judgments on complex work-related decisions.  Dr. J.M. also found that due to his chronic anxiety, secondary to his PTSD, the Veteran's ability to interact appropriately with supervisors was moderately impaired, and his ability to interact appropriately with the public and co-workers, his ability to respond appropriately to usual work situations and to changes in a routine work setting, and his ability to respond appropriately to changes in a routine work setting, were all markedly impaired.  Dr. J.M. concluded that the Veteran was unable to adapt and adjust to situations requiring interpersonal interaction.

During his most recent VA examination in April 2016, the examiner concluded that the Veteran's occupational and social impairment reflected occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  He endorsed symptoms of depressed mood, anxiety, panic attacks that occurred weekly or less often, disturbances of motivation and mood, and chronic sleep impairment. The VA examiner concluded that the Veteran's symptoms, particularly his panic attacks and sleep disturbances, were likely to occasionally impair his occupational functioning.  

Period Prior to September2, 2008

The Board finds that a rating in excess of 30 percent is not warranted prior to September 2, 2008.  In this regard, VA treatment records show that from 2006 to 2008, the Veteran's PTSD symptoms consisted mainly of chronic sleep disturbance, with nightmares and thrashing in his sleep, and episodes of anxiety.  These symptoms do not rise to the level of occupational and social impairment with reduced reliability and productivity, and there was no evidence during this period of flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships or other symptoms approximating such a level of disability or a greater level of disability.  In this regard, although the Veteran's fiancé reported that they were not able to sleep in the same bed, due to his sleeping problems, they were still able to maintain their relationship.

Based on this evidence, the Board finds that the Veteran's symptoms more nearly approximate the criteria for a 30 percent rating prior to September 2, 2008.  Accordingly, the Board finds that a rating in excess of 30 percent for PTSD is not warranted for the period prior to September 2, 2008.

Period Beginning September 2, 2008 and ending January 19, 2016

The Board finds that from September 2, 2008 to January 19, 2016, a 50 percent rating is warranted for the Veteran's PTSD.  In this regard, private treatment records and SSA records, noted above show that in September 2008, the Veteran's PTSD symptoms increased, and included chronic irritability, intense anxiety, especially in crowds, generalized distress, fear of death, chronic sense of danger, and feelings of guilt.  The records from this period also indicate that the Veteran was not able to consistently focus his attention or stay on task, and his thinking was often confused.  These symptoms were noted to have a significant negative impact on the Veteran's past occupational and social functioning.  See September 2008 and December 2008 reports from Dr. J.M.  The Board finds that resolving doubt in the Veteran's favor, the Veteran's symptoms for this period, including intense feelings of anxiety, which are similar to panic attacks, impaired abstract thinking (feelings of death, danger and guilt and confused thinking), disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships, show that his symptoms more nearly approximated the criteria for a 50 percent rating under Diagnostic Code 9411.

The evidence for this period does not show occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, or total social and occupational impairment.  In this regard, from late 2008 through 2009, the Veteran again essentially reported chronic sleep impairment and anxiety.  There is no evidence of impairment in judgment, thinking or mood, and no evidence of deficiencies in work, school or family relations.  June 2010 records indicate that the Veteran was obviously less anxious and generally euthymic, and although he continued to report chronically disturbed sleep, there was no evidence of impairment of thought processes or delusions, hallucinations, suicidal ideation or homicidal ideation.  Furthermore, the Veteran still maintained a long-term romantic relationship and other social relationships (occasionally played pool with friends) during this period, as reported during VA examination in November 2010.  His mood on examination in November 2010 was noted to be generally euthymic and affect was appropriate.  There was no evidence of impairment of thought processes, delusion, hallucination, suicidal ideation or homicidal ideation, and insight and judgment were noted to be fair.  In December 2010, his affect was noted to be generally euthymic, and there was no evidence of impairment of thought processes.  In 2011, he reported increased social engagement and in 2012, his mood was noted to be stable on medication.  Based on these findings, the Board concludes that a rating in excess of 50 percent is not warranted for this period.

In summary, the Board finds that the Veteran may have demonstrated some of the symptoms required for a rating in excess of 50 percent for PTSD.  However, his major symptoms during this period appear to be sleeping problems, anxiety, occasional disturbance of mood, occasional impaired abstract thinking, and impaired, but not nonexistent, occupational and social functioning.  Therefore, the Board finds that his symptoms more nearly approximate the criteria for a 50 percent rating.  Accordingly, the Board finds that a rating in excess of 50 percent for PTSD is not warranted for the period beginning September 2, 2008 and ending January 19, 2016.


Period Beginning January 20, 2016

The Board finds that a 70 percent rating for occupational and social impairment with deficiencies in most areas is warranted for the period beginning January 20, 2016.  In this regard, the January 20, 2016 report from Dr. J.M. indicates that the Veteran had chronic anxiety and the April 2016 VA examiner noted that he experienced panic attacks several times a week.  Dr. J.M. also noted that the Veteran had deficiencies in judgment and thinking, in that he suffered from intrusive memories and his ability to understand and remember simple instructions, carry out simple and complex instructions, and make judgements was impaired.  He also had deficiencies in mood during this period.  In this regard, the April 2016 VA examiner noted that the Veteran endorsed symptoms of depressed mood, and he reported panic attacks several times a week.  The examiner found that the Veteran's symptoms were likely to occasionally impair his occupational functioning.  The Veteran also had difficulty adapting to stressful circumstances including work or a work-like setting and was not able to establish and maintain effective social relationships during this period.  Dr. J.M. concluded that the Veteran was unable to adapt and adjust to situations requiring interpersonal interaction.

As the preponderance of the evidence does not support a finding of total occupational and social impairment, a rating in excess of 70 percent is not warranted.  In this regard, although Dr. J.M., in his January 2016 statement, concluded that the Veteran was unable to adapt and adjust to situations requiring interpersonal interaction, which the Board finds would include work and other social settings, the April 2016 VA examiner determined that the Veteran's PTSD was only likely to occasionally impair his occupational functioning, and he did not find that the PTSD rendered the Veteran totally socially impaired.  There is no evidence of total occupational and social impairment of record.  

Consideration under 38 C.F.R. §  3.321(b)(1) has not been specifically sought by the Veteran or reasonably raised by the facts found by the Board.  As such, there is no basis for extraschedular discussion in this case.  See Yancy v. McDonald, 27 Vet. App. 484, 494 (2016).


ORDER

For the period prior to September 2, 2008, an initial rating in excess of 30 percent for PTSD is denied.

For the period beginning September 2, 2008 and ending January 19, 2016, an initial 50 percent rating, but no higher, for PTSD is granted, subject to controlling regulations applicable to the payment of monetary benefits.

For the period beginning January 20, 2016, an initial 70 percent rating, but no higher, for PTSD is granted, subject to controlling regulations applicable to the payment of monetary benefits.


REMAND

In the August 2011 Memorandum Decision noted above, the Court found that in accordance with its holding in Barringer v. Peake, 22 Vet. App. 242, 245 (2009), a remand was required for the Board to consider whether referral for an extraschedular rating under 38 C.F.R. § 3.321 is warranted for the service-connected traumatic arthritis of the left shoulder, status post left shoulder repair, with limitation of motion.

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1) (2016).

The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").

During a February 2007 VA examination, the Veteran reported that he lost his job as a warehouse worker in 1986, because of his left shoulder disability.  In its June 2010 decision, the Board found that the Veteran's left shoulder was severely impaired as a result of his arthritis and that he "could not use his left arm for much of anything and certainly not for any activity requiring that he lift his left arm above his shoulder level.  In a February 2011 statement, the Veteran reported that following his discharge from active duty, he was denied work because he could not do heavy lifting after his left shoulder surgery.  In its June 2010 decision, the Board found that a rating in excess of 40 percent was not warranted, on an extraschedular basis.

The effects of the Veteran's left shoulder disability, and significant occupational effects, are not contemplated in the schedular 40 percent evaluation and suggest that there may be frequent periods of hospitalization and/or marked interference with employment.  Hence, the criteria have been met for referral for consideration of an extraschedular rating.

The Board also notes that the Veteran's TDIU claim is inextricably intertwined with the issue of entitlement to an increased rating for traumatic arthritis of the left shoulder, status post left shoulder repair, with limitation of motion, on an extraschedular basis, and cannot be adjudicated at this time.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).

The appellant is hereby notified that it is his responsibility to report for the examination and to cooperate in the development of the case, and that the consequences of his failure to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158  and 3.655 (2016).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Updated treatment records should be obtained and added to the claims folder/efolder

2.  Following completion of the above, schedule the Veteran for a VA examination to determine the current severity of his service-connected traumatic arthritis of the left shoulder.  The electronic claims folder must be made available to the examiner who should indicate on the examination report that (s)he has reviewed the folder in conjunction with the examination. 

Any indicated studies, including X-ray studies, should be performed.

The examiner is asked to test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing (if applicable) and also test the range of motion of the right shoulder.  If the examiner is unable to conduct the requested testing, or concludes the requested testing is not necessary, (s)he should clearly explain why that is so.  Correia v. McDonald, 28 Vet. App. 158 (2016).  In reporting the results of range of motion testing, the examiner should specifically identify the points, if any, at which pain begins.

The examiner should determine whether the left shoulder disability is manifested by weakened movement, excess fatigability, incoordination, pain or flare-ups.  These determinations should be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, pain or flare-ups.

The examiner should also note any deformity, nonunion, malunion or history of dislocation of the left shoulder.

The examiner must also provide an opinion as to the severity of the Veteran's left shoulder symptoms and how those symptoms impact the Veteran's occupational functioning. 

A rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, (s)he shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that (s)he has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3.  Then, the issue of entitlement to a rating in excess of 40 percent for traumatic arthritis of the left shoulder, status post left shoulder repair, with limitation of motion must be submitted to the Director, Compensation Service, or the Under Secretary for Benefits for extraschedular consideration under 38 C.F.R. § 3.321(b)(1).

4.  Ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND. 

5.  Readjudicate the Veteran's remaining claims.  If any benefit sought on appeal is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


